NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ISABEL CASTILLO-RODAS,                     No. 14-73072

                Petitioner,                     Agency No. A098-762-773

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jose Isabel Castillo-Rodas, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Fakhry v. Mukasey, 524 F.3d 1057, 1062 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Castillo-Rodas

failed to establish it is more likely than not he will be persecuted if returned to El

Salvador. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution in Ukraine too speculative). Contrary to Castillo-Rodas’s

contentions, the BIA did not err in declining to reach his arguments as to nexus or

relocation. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004). Thus,

Castillo-Rodas’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Castillo-Rodas failed to establish it is more likely than not he will be tortured with

the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); Garcia-Milian v. Holder, 755 F.3d
1026, 1034-35 (9th Cir. 2014) (evidence did not compel conclusion that petitioner

established the state action necessary for CAT relief).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-73072